NUMBER 13-08-443-CR

                          COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI - EDINBURG


SAMUEL MORGAN,                                                         Appellant,

                                        v.

THE STATE OF TEXAS,                                                     Appellee.


                  On appeal from the 94th District Court
                        of Nueces County, Texas.


                       MEMORANDUM OPINION

        Before Chief Justice Valdez and Justices Garza and Vela
                Memorandum Opinion by Justice Vela

      Appellant, Samuel Morgan, appeals from an order revoking his community

supervision and sentencing him to five years’ imprisonment. By two issues, appellant

contends his plea of true was involuntary, and he complains he received ineffective
assistance of counsel.1 We affirm.

                                            I. Procedural History

      On March 30, 2007, appellant, pursuant to a plea agreement, pleaded guilty in the

94th Judicial District Court of Nueces County, Texas, to the offense of assault-family

violence, a third-degree felony. See TEX . PENAL CODE ANN . § 22.01(a)(1), (b)(2) (Vernon

Supp. 2008). The trial court found him guilty, assessed a suspended sentence of ten

years’ imprisonment plus a $1,000 fine, and placed him on four years’ community

supervision.

      On January 4, 2008, the Nueces County District Attorney’s Office filed a motion to

revoke appellant’s community supervision, alleging appellant had violated the following

terms and conditions of his community supervision:

      1. COMMIT NO OFFENSE AGAINST THE LAWS of this State or of any
      other State or of the United States; to wit: On or about September 30, 2007,
      the defendant committed the offense of Assault with Injury-Family Violence
      (3rd degree felony) in Austin, Travis County, Texas. (Travis County District
      Attorney Affidavit #D1DC07500530)

      8. PAY the following BY CASHIER’S CHECK OR MONEY ORDER in one
      or several sums payable through the Nueces County CSCD as determined
      by the Court:

                 d. The defendant failed to pay a PSI fee in the amount of $25.00 due
                 on or before 09-01-07. (Balance $10.00)

                 f. The defendant failed to pay a monthly supervision fee at the rate
                 of $30.00 beginning 05-01-07 and each and every month thereafter
                 while under supervision for the month of July, 2007 through
                 November, 2007. (Arrears $240.00)

      10-1 YOU ARE ORDERED TO ATTEND, PARTICIPATE, PAY FOR AND
      COMPLETE IN A SATISFACTORY MANNER;

                 d. FELONY VICTIM IMPACT PANEL program within six months of


      1
          The State did not file an appellate brief in this case.
                                                        2
              the date of probation as directed; to wit: The defendant has failed to
              enroll in the Felony Victim Impact Panel by September 30, 2007 as
              directed by community supervision officer Allisun [sic] Morgan in
              Travis County.

       Thereafter, on February 13, 2008, appellant pleaded guilty in Travis County, Texas,

to the offense of assault-family violence and was placed on deferred-adjudication

community supervision for that offense. Appellant was represented in Travis County by

attorney Thuy-Nhi Morel.

       On June 6, 2008, the 94th Judicial District Court conducted a hearing on the State’s

motion to revoke. During this hearing, appellant pleaded true to the allegations alleged in

the motion.   After hearing testimony and arguments from defense counsel and the

prosecution, the trial court found the allegations to be true, revoked appellant’s community

supervision, and sentenced him to five years’ imprisonment.

                                      II. Discussion

A. Involuntariness of Pleas

       In issue one, appellant contends his February 13, 2008 guilty plea in Travis County

to the offense of assault-family violence as well as his plea of true to that offense as

alleged in the motion to revoke were both involuntary. Specifically, he argues that Thuy-

Nhi Morel, the attorney who represented him at the February 13, 2008 plea hearing,

promised him that if he pleaded guilty, appellant “would receive a sixty day sanction, and

be reinstated on probation in Nueces County”, “which then led [appellant] to plead true to

the allegation in Nueces County, falsely expecting the result that was promised by” attorney

Thuy-Nhi Morel.




                                             3
       1. Standard of Review

       The State bears the burden of showing by a preponderance of the evidence that the

defendant committed a violation of the community-supervision conditions. Antwine v.

State, 268 S.W.3d 634, 636 (Tex. App.–Eastland 2008, pet. ref’d) (citing Cobb v. State,

851 S.W.2d 871, 873 (Tex. Crim. App. 1993); Kulhanek v. State, 587 S.W.2d 424, 426

(Tex. Crim. App. 1979)). We review the trial court’s order revoking community supervision

under an abuse-of-discretion standard. Id. (citing Rickels v. State, 202 S.W.3d 759, 763

(Tex. Crim. App. 2006); Cardona v. State, 665 S.W.2d 492, 493 (Tex. Crim. App. 1984)).

The trial court is the sole judge of the witnesses’s credibility and the weight given to their

testimony, and we review the evidence in the light most favorable to the trial court’s ruling.

Id. (citing Cardona, 665 S.W.2d at 493; Garrett v. State, 619 S.W.2d 172, 174 (Tex. Crim.

App. 1981)). If the State does not meet its burden of proof, the trial court abuses its

discretion in revoking the community supervision. Id. (citing Cardona, 665 S.W.2d 493-

94). Proof by a preponderance of the evidence of any one of the alleged violations of the

community-supervision conditions is sufficient to support a revocation order. Id. (citing

Moore v. State, 605 S.W.2d 924, 926 (Tex. Crim. App. 1980); Leach v. State, 170 S.W.3d
669, 672 (Tex. App.–Fort Worth 2005, pet. ref’d)). A plea of true, standing alone, supports

the revocation of community supervision. See Cole v. State, 578 S.W.2d 127, 128 (Tex.

Crim. App. 1979) (holding a plea of true to one allegation is sufficient to support revocation

of probation).

       2. Analysis

       During the revocation hearing, the trial court told appellant, “I’m not going to hold the

fact that you’re not paying against you.” However, when defense counsel asked appellant,

“The victim impact panel, you said that you had not enrolled by September 30, 2007, why
                                               4
is that?”, appellant replied, “No excuse, I guess. I just didn’t. . . .” After appellant testified,

the trial court heard closing arguments and then stated, “All right. The Court having

already found allegations, 1, 8, and 10-1 true, I hereby revoke [appellant’s] community

supervision probation and sentence him to five years TDC. . . .”

       Even if we assume appellant involuntarily pleaded true to the offense of assault-

family violence as alleged in the motion to revoke, appellant pleaded true in open court to

failing “to enroll in the Felony Victim Impact Panel by September 30, 2007 as directed by”

his community supervision officer. “To overturn a revocation order, a defendant must

successfully challenge each finding on which the revocation is based.” Harris v. State, 160
S.W.3d 621, 626 (Tex. App.–Waco 2005, no pet.); see also Jones v. State, 571 S.W.2d
191, 193-94 (Tex. Crim. App. 1978) (declining to consider defendant’s challenge to one

alleged violation when there was sufficient evidence to support a different alleged

violation). Viewing the evidence in the light most favorable to the trial court’s ruling, we

conclude the State established by a preponderance of the evidence that appellant “failed

to enroll in the Felony Victim Impact Panel by September 30, 2007 as directed by” his

community-supervision officer, as alleged in the motion to revoke. We hold, therefore, that

the trial court did not abuse its discretion in revoking appellant’s community supervision.

See Antwine, 268 S.W.3d at 636. We overrule the first issue.

B. Ineffective Assistance of Counsel

       In his second issue, appellant argues counsel’s ineffectiveness rendered his plea

of true involuntary. Appellant argues that attorney Thuy-Nhi Morel’s statement that

appellant “would get a sixty day sanction and reinstatement as a result [of] taking the

deferred adjudication plea bargain [for the offense of assault-family violence in Travis

County] was false and erroneous” because the Nueces County prosecutor “knew nothing
                                                5
of the promise that had been made to” appellant. He further argues that attorney Thuy-Nhi

Morel2 should have taken the Travis County case to trial.

         1. Applicable Law

         Both federal and state constitutions guarantee a defendant the right to counsel. See

U.S. CONST . amend. VI; TEX . CONST . Art. 1, § 10. Defendants have a right to effective

assistance of counsel at a probation-revocation hearing unless it is affirmatively waived.

TEX . CODE CRIM . PROC . ANN . art. 42.12, § 21(d) (Vernon Supp. 2008). “The right to counsel

affords an accused an attorney ‘reasonably likely to render and rendering reasonably

effective assistance.’” Stafford v. State, 813 S.W.2d 503, 506 (Tex. Crim. App. 1991)

(quoting Cannon v. State, 668 S.W.2d 401, 402 (Tex. Crim. App. 1984)). In analyzing

claims of ineffective assistance of counsel, we apply the two-part test announced in

Strickland v. Washington, 466 U.S. 668 (1984). Ex parte Ellis, 233 S.W.3d 324, 330 (Tex.

Crim. App. 2007). Under this framework, appellant “must prove by a preponderance of the

evidence that: (1) ‘his counsel’s performance was deficient’; and (2) ‘there is a ‘reasonable

probability’—one sufficient to undermine confidence in the result—that the outcome would

have been different but for his counsel’s deficient performance.’” Id. (quoting Ex parte

Chandler, 182 S.W.2d 350, 353 (Tex. Crim. App. 2005)).

         To establish deficient performance, appellant “must show that ‘counsel was not

acting as ‘a reasonably competent attorney,’ and his advice was not ‘within the range of

competence demanded of attorneys in criminal cases.’” Id. (quoting Ex parte Chandler,
182 S.W.3d at 354). Appellant “must overcome the ‘strong presumption that counsel’s

conduct fell within the wide range of reasonable professional assistance.’” Id. (quoting


         2
             Attorney Thuy-Nhi Morel did not testify at the revocation hearing. Appellant did not file a m otion for
new trial.
                                                           6
Thompson v. State, 9 S.W.3d 808, 813 (Tex. Crim. App. 1999)). Therefore, appellant

“must ‘overcome the presumption that, under the circumstances, the challenged action

might be considered sound trial strategy.’” Id. (quoting Miniel v. State, 831 S.W.2d 310,

323 (Tex. Crim. App. 1992)). “The reasonableness of an attorney’s performance is judged

according to the ‘prevailing professional norms’ and includes an examination of all the facts

and circumstances involved in a case.” Id. (quoting Strickland, 466 U.S. at 688). We

“‘must be highly deferential to trial counsel and avoid the deleterious effects of hindsight.’”

Id. (quoting Thompson, 9 S.W.3d at 813).

       Under the second prong of the Strickland analysis, appellant “must establish that

the ‘constitutionally deficient performance prejudiced his defense—that is, he must show

that ‘there is a reasonable probability that, but for counsel’s unprofessional errors, the

result of the proceeding would have been different.’” Id. (quoting Ex parte Chandler, 182
S.W.3d at 354).      “‘A reasonable probability is a probability sufficient to undermine

confidence in the outcome.’” Id. at 330-31 (quoting Strickland, 466 U.S. at 694). “When

making this determination, any constitutionally deficient acts or omissions will be

considered in light of the ‘totality of the evidence before the judge or jury.’” Id. at 331

(quoting Strickland, 466 U.S. at 695).

       2. Analysis

       Even if we assume attorney Thuy-Nhi Morel’s advice to appellant with respect to the

Travis County offense was false and that counsel should have taken the case to trial,

appellant has not shown that the factfinder would have found him not guilty of that offense,

thus preventing the Nueces County District Attorney’s Office from using the offense in

support of the instant motion to revoke. Furthermore, as stated in issue one, appellant

pleaded true to the allegation that he “failed to enroll in the Felony Victim Impact Panel by
                                              7
September 30, 2007, as directed by” his community-supervision officer. This allegation

alone was sufficient to support the trial court’s order on the motion to revoke. Thus,

appellant has failed to “show that ‘there is a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different.’” Id. at 330

(quoting Ex parte Chandler, 182 S.W.3d at 354). Issue two is overruled.

                                      III. Conclusion

       We affirm the trial court’s judgment.




                                                   ROSE VELA
                                                   Justice


Do not publish.
TEX . R. APP. P. 47.2(b).

Memorandum Opinion delivered and
filed this 12th day of March, 2009.




                                               8